Citation Nr: 1706271	
Decision Date: 03/01/17    Archive Date: 03/16/17

DOCKET NO.  12-35 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an effective date prior to July 3, 2012, for the assignment of a 70 percent rating for a psychiatric disability, to include posttraumatic stress disorder (PTSD), anxiety disorder, and major depressive disorder.
 
2.  Entitlement to an effective date prior to July 3, 2012, for the grant of a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1964 to June 1968.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in part, increased the Veteran's PTSD disability rating to a 70 percent evaluation, effective July 3, 2012, and granted entitlement to a TDIU, effective July 3, 2012. 

The Veteran requested a hearing before a Veterans Law Judge at the RO.  However, the Veteran cancelled this hearing, and has not requested that a new hearing be scheduled.  As such, his hearing request is deemed withdrawn.  See 38 C.F.R. 
§§ 20.702(e); 20.704(e) (2015).

In June 2015, the Board remanded these issues for additional development.

In March 2016, the Board denied effective dates prior to July 3, 2012, for the assignment of a 70 percent rating for PTSD and TDIU.  In September 2016, the United States Court of Appeals for Veterans Claims (Court) granted the Joint Motion for Remand which vacated and remanded the Board's March 2016 decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's psychiatric disability, to include PTSD, anxiety disorder, and major depressive disorder, has been productive of occupational and social impairment with deficiencies in most areas.

2.  Throughout the appeal period, the Veteran's service-connected disabilities have rendered him totally unable to secure or maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of September 30, 2010, but no earlier for the grant of a 70 percent rating for a psychiatric disability, to include PTSD, anxiety disorder, and major depressive disorder, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.130, Diagnostic Code 9411 (2016).
 
2.  The criteria for an effective date of September 30, 2010, but no earlier, for the award of a TDIU have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The resolution of the Veteran's appeals for earlier effective dates are dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development is warranted as there is no development that would change the outcome.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Regardless, in a February 2012 letter, prior to the date of the issuance of the appealed July 2012 rating decision, the RO explained what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent medical evidence associated with the claims file consists of private, service, and VA treatment records, and the reports of January 2011, March 2011 and April 2012 VA examinations.  The January 2011, March 2011 and April 2012 VA examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  As such, the Board finds that the January 2011, March 2011 and April 2012 VA examinations are sufficient upon which to base a decision with regard to these claims.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Per the June 2015 Board remand instructions, the RO underwent development to determine the Veteran's self-employment occupational status between September 2010 and July 2012.  Accordingly, the Board finds that the RO substantially complied with the June 2015 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

II.  Earlier Effective Dates

A reasonably raised claim remains pending until there is either recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006) and Myers v. Principi, 16 Vet. App. 228, 229 (2002); 38 C.F.R. § 3.160(c).
VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Regulations also provide that the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(o) (1).

The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(o) (2).

Three possible dates may be assigned depending on the facts of a case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1) ); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2) ); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2) ).  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o) (2). 

Under applicable laws and regulations, if an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b) (2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o) (1) (2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

VA recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. 
§ 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  All filings by a claimant must be construed based on a liberal reading.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (holding that "[i]n direct appeals, all filings must be read 'in a liberal manner' whether or not the veteran is represented").

Furthermore, according to 38 C.F.R. § 3.157(b) , once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital will be accepted as an informal claim for increased benefits.  See Servello, 3 Vet. App. at 199. The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.157(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim.  Id. at (b) (2).

A January 2012 rating decision granted the Veteran service connection for a psychiatric disability, to include PTSD, anxiety disorder, and major depressive disorder, and assigned an initial 50 percent disability rating, effective September 30, 2010, the date the Veteran's claim was received.

The Veteran filed an application for a TDIU that was received by the VA on February 10, 2012.

In a May 2012 rating decision, the RO, in part, denied entitlement to a TDIU.
In a statement received by the VA on June 21, 2012, the Veteran filed a notice of disagreement (NOD) with the May 2012 rating decision.

As noted above, in a July 2012 rating decision, the RO awarded a 70 percent rating for the psychiatric disability and granted a TDIU, both effective July 3, 2012.  The rating decision noted that July 3, 2012, was the date that it was factually ascertainable that an increase in the Veteran's PTSD disability occurred, the date that the Veteran met the scheduler requirement for a TDIU, and the date that the evidence showed he was unable to secure or follow a substantially gainful occupation.

In an August 2012 NOD, the Veteran contended that he was entitled to an earlier effective date for the increased rating and for the TDIU. 

As noted by the Board in its June 2015 remand, the effective dates of the increased 70 percent rating for PTSD and the TDIU could potentially be made retroactive to the date of award of service connection for his acquired psychiatric disability (September 30, 2010) because what is presented to the Board, in essence, is a NOD with the initial rating assigned by the January 2012 rating decision.  

A.  PTSD

The Board notes that PTSD is rated pursuant to the criteria for General Rating Formula.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under the general rating formula, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board notes that in accordance with the general rating formula, a maximum 100 percent rating is applicable if the manifestations of the service-connected psychiatric disorder result in total occupational and social impairment.  Although the rating formula lists specific symptoms that are indicative of total impairment, the Court has held that the symptoms listed in the rating formula are only examples, and that evidence of those specific symptoms is not required to show that the veteran is totally disabled.  In rating a mental disability, VA is required to consider all symptoms that affect her social and occupational functioning, and not limit consideration to those symptoms listed in the rating formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In other words, the primary consideration is whether the manifestations of the service-connected psychiatric disorder result in total social and occupational impairment, regardless of whether the Veteran demonstrates the symptoms listed in the rating formula.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

While the rating schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130. 

As noted above, a January 2012 rating decision granted the Veteran service connection for a psychiatric disability, to include PTSD, anxiety disorder, and major depressive disorder at an initial 50 percent disability rating, effective September 30, 2010, the date the Veteran's claim was received. 

As such, the Veteran's claim for an earlier effective date for the assignment of a 70 percent rating is limited to any period of time after September 30, 2010 (the date of the claim for service connection).

With the date of claim established, the Board must now determine when entitlement to a 70 percent rating arose.  38 C.F.R. § 3.400(o).  The term "date entitlement arose" is not defined in the current statute or regulation.  Id.  However, case law has interpreted the phrase as the date when the claimant met the requirements for the benefits sought.  This is determined on a "facts found" basis.  See 38 U.S.C.A. §5110 (a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  Here, the Veteran is requesting an earlier effective date for the award of a 70 percent rating.  Thus, the date entitlement arose will be the date on which the Veteran's psychiatric disability symptomatology either met or approximated the level of severity contemplated by a 70 percent rating.

A September 2010 VA social worker report noted that the Veteran indicated that he was homeless and unemployed with his only income coming from Social Security benefits.

The Veteran underwent a VA examination in January 2011.  It was noted that he had a good relationship with his two brothers.  He was divorced but had a good relationship with his two children.  He was self-employed as a financial planner and real estate adviser from 1968 to 2004.  The examiner noted that the Veteran's business collapsed due to the financial environment in 2004.  His unemployment was not due to the effects of his mental condition, but rather due to the financial conditions of the country.  The Veteran had difficulty falling and staying asleep, irritability, outbursts of anger, exaggerated startle response, difficulty concentrating and hypervigilance.  On examination, he was oriented to time, person and place.  His appearance, hygiene and behavior were appropriate.  His affect and mood were normal with a slightly flattened affect and depressed mood.  His speech and communication was normal.  He had difficulty concentrating.  He had panic attacks several times a week.  He was not unduly suspicious of people.  He had no obsessive/compulsive behavior and had no history of hallucinations or delusions.  His thought process appeared to be normal.  There was no evidence of impaired judgment or abstract thinking.  He had some mild memory problems, such as forgetting names and recent events.  There was no suicidal or homicidal ideation.  The diagnoses were PTSD, major depressive disorder, generalized anxiety with panic attacks and alcohol abuse in remission.  These were all separate diagnoses with their own individual symptomatology emanating from the same etiology.  A GAF score of 45 was assigned.  The examiner noted that the Veteran was mentally capable of managing his own benefit payments in his own best interest.  He had no difficulty performing activities of daily living.  He was able to establish and maintain effective work, school and social relationships.  He was unable to maintain family role function.  He had intermittent inability to perform recreational or leisurely pursuits due to his finances.  He had occasional interference with his physical health but no difficulty understanding simple or complex commands.  He had depressed mood, anxiety, chronic sleep impairment, panic attacks, memory loss and slightly flattened affect.  He needed more psychotherapy in addition to his medications and his prognosis was guarded.

The Veteran underwent another VA examination in March 2011.  He reported that he continued to have insomnia with intermittent nightmares, recurrent intrusive thoughts, difficulty socializing and hypervigilance.  He also experienced sadness, decreased energy, increased fatigue and poor concentration.  The examiner indicated that the Veteran's symptoms were moderate.  The Veteran reported that his symptoms affected his total daily functioning which resulted in him being homeless as he had lived in a transitional home for 6 months.  He was divorced from his wife.  He reported a history of violent behavior described as spanking his children too hard or pushing his wife in the past.  He had no history of suicide attempts.  He had a "very good" relationship with his current girlfriend.  He had a good relationship with his son but his relationship with his daughter was estranged due to religious differences.  After his military service he was a financial adviser for 35 years but had to close his business in 2007.  He had been unemployed since he closed his business.  The Veteran attempted to start a women's magazine with his girlfriend but this failed.  He claimed that his unemployment primarily was the result of his psychiatric symptoms because he had been too depressed to look for work since he closed his business.  On examination, his orientation was within normal limits. His appearance, hygiene and behavior were appropriate.  His affect and mood showed anxiety and depressed mood.  He had insomnia and had little motivation.  Communication and speech were within normal limits.  He showed impaired attention or focus.  He was easily distracted and his mind wandered.  He had panic attacks once a week.  He was hypervigilant.  There were no reports of delusions or hallucinations.  Obsessive compulsive behavior was absent.  His thought processes were appropriate.  Judgment was not impaired and abstract thinking was normal.  His memory was mildly impaired as he forgets names, directions and recent events.  He had no suicidal or homicidal ideation.  A GAF score of 60 was assigned.  The examiner noted that the Veteran was capable of managing benefit payments in his own best interest.  Mentally, he did not have difficulty performing activities of daily living.  He currently had difficulty establishing and maintaining effective work/school and social relationships because he remained unemployed, was estranged from his daughter and had a pending divorce from his wife.  The examiner described the Veteran's psychiatric impairment as symptoms that caused occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks.  The examiner noted though that the Veteran generally was functioning satisfactorily with routine behavior, self-care and normal conversation.  

In a February 2012 letter, a VA psychiatrist noted that when he last evaluated the Veteran in October 2011, his mood was significantly depressed and he was also having continuing anhedonia, fatigue, insomnia, social withdrawal and hopelessness.  The psychiatrist noted that the Veteran had symptoms of persistent severe generalized anxiety, recurrent panic attacks, daytime flashbacks and nightmares of traumatic events, social avoidance and withdrawal, hyperarousal and hypervigilance.  He also began having recurrent major depression consisting of episodes when he had prominent depressed mood, anhedonia, fatigue, insomnia, cognitive difficulty and hopelessness.

The Veteran underwent a VA examination in April 2012.  The examiner noted that the Veteran had been unemployed since 2004 and had one period of homelessness.  The examiner indicated that the Veteran's PTSD symptoms were best summarized as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The examiner noted that the PTSD symptoms, while distressing, appeared to impact his function regarding interaction with others and the level of impairment on function appeared mild.  The depressive symptoms had the majority of impact on his ability to function and these were moderate by his report.  The Veteran was still in the process of a divorce.  He had 2 children.  While he was estranged from his daughter, he spoke to his son daily.  He was trying to be social but at present had lost contact with many friends.  He still had not worked since his last VA examination.  The examiner noted that the Veteran's symptoms had improved over the last year due to medication.  There was some social isolation but his biggest problem was the sudden flashes of anger that he reportedly could not control.  There was also chronic depression as well as a decline in concentration.  The depression appeared to be causing the greatest functional impairment as there was a lack of motivation, anhedonia, and part of the social isolation).  The Veteran denied current suicidal or homicidal ideation.

In an April 2012 addendum, the VA examiner indicated that the Veteran's GAF score for the depression and PTSD was 62 as the approximate distribution would be a GAF of 60-64 for depression and a GAF of 64-66 for PTSD).

A July 3, 2012, VA treatment report noted that, while the Veteran's mood was mildly depressed in March 2012, he was "considerably more" depressed as he was having panic attacks, more generalized anxiety and his PTSD flashbacks and nightmares had "significantly increased".  Other symptoms included anhedonia, fatigue, insomnia, indecisiveness and hopelessness.  The Veteran was not having current suicidal ideation with intent but he sometimes thought about this.  He also was not going out of his apartment or going to church and he cut off his friends.  He was only sleeping four hours a night.  On examination, he was oriented times three and his speech was normal.  His affect was cordial with normal emotional range and reactivity.  His mood was depressed with generalized and panic anxiety.  The physician not that the Veteran had "given up."  His PTSD reexperiencing symptoms had increased.  His thought content was normal without any delusions, hallucinations or other perceptual changes.  He specifically denied homicidal or suicidal intent.  The diagnosis was PTSD and depression with "considerably more" symptoms.  

In a July 2012 correspondence, a VA psychiatrist noted that he had treated the Veteran for years for his depression and PTSD.  The psychiatrist assigned a GAF score of 43.  He indicated that the Veteran continued being markedly debilitated by his PTSD reexperiencing symptoms.  As a result, the Veteran had been unable to work in an effective and productive manner due to his severe chronic PTSD and recurrent depressive episodes.  The psychiatrist determined that the Veteran was permanently disabled.

In another July 2012 correspondence, the same VA psychiatrist again noted that he had determined that the Veteran was unable to obtain or maintain gainful employment due to his service-connected psychiatric disabilities.  He noted that the Veteran had experienced chronic PTSD for many years.  He noted that on March 3, 2009, he documented that the Veteran's PTSD and depressive symptoms had developed after he was repeatedly exposed to combat trauma.  At the time he also documented that the Veteran was experiencing PTSD related nightmares and daytime flashbacks.  Therefore, he recommended that consideration be given to making his 100 percent service connection retroactive to March 3, 2009, when his evaluation established the existence of combat induced PTSD symptoms.  In January 2016 and April 2016, he wrote again to reiterate his opinion that the Veteran was 100 percent disabled due to his PTSD symptoms effective March 3, 2009.

The Board acknowledges that there is a conflict in the medical evidence regarding when the Veteran met the 70 percent criteria for PTSD for the entire appeal period.  However, the January 2011 examiner and the Veteran's treating physician are both in agreement that the severity of the Veteran's PTSD met the 70 percent criteria at the date of his claim.  The Board finds it particularly probative that the Veteran's treating physician has written numerous times to indicate his belief that the Veteran was unable to obtain work effective March 3, 2009.

The record contains no unadjudicated claim for service connection of PTSD prior to September 30, 2010.  Based on the forgoing, the Board finds that an effective date of September 30, 2010 (the date of receipt of the Veteran's claim for service connection for PTSD), but no earlier, is warranted for the assignment of a 70 percent rating for a psychiatric disability, to include PTSD, anxiety disorder, and major depressive disorder.  The record contains no unadjudicated claim for service connection of PTSD prior to September 30, 2010.  

B.  TDIU

A TDIU may be assigned when a disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Based upon the Board's decision above, the Veteran meets the schedular requirements for TDIU, effective September 30, 2010.

The Veteran has maintained that he was unemployable due to the effects of his service-connected disabilities, particularly his psychiatric disability, throughout the entire appeal period.  

As noted above, this appeal is limited to the date of the claim for service connection which was received by the VA on September 30, 2010.  Additionally, the Veteran had no service-connected disabilities prior to September 30, 2010.

Accordingly, as September 30, 2010, is the date of claim for purposes of assigning an effective date, the Board must now look to the evidence to determine when it was "factually ascertainable" that the criteria for TDIU were met.

Here, the central inquiry is whether the Veteran's service-connected disabilities, alone are of sufficient severity to preclude him from obtaining and maintaining all forms of substantially gainful employment for the period before July 3, 2012.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The record demonstrates that the Veteran was formerly employed as a financial planner and real estate adviser.  In various statements, the Veteran has reported that he had operated his own real estate and investment business before his service-connected psychiatric disability prevented him from doing so, but has provided varying dates of when the business was terminated.  (In his January 2012 application for TDIU, he indicated he became too disabled to work in September 2001.  A January 2011 VA examination report notes he reported his business collapsed in 2004.  On March 2011 VA examination, he reported he closed his business in 2007.) 

While there is some conflicting evidence as to when he became unemployed, the record demonstrates that he had been unemployed prior to September 30, 2010.  

In a July 2012 correspondence, a VA psychiatrist noted that he had treated the Veteran for years for his depression and PTSD.  The psychiatrist assigned a GAF score of 43.  He indicated that the Veteran continued being markedly debilitated by his reexperiencing PTSD symptoms.  As a result, the Veteran had been unable to work in an effective and productive manner due to his severe chronic PTSD and recurrent depressive episodes.  The psychiatrist determined that the Veteran was permanently disabled.

In another July 2012 correspondence, the same VA psychiatrist again noted that he had determined that the Veteran was unable to obtain or maintain gainful employment due to his service-connected psychiatric disabilities.  He noted that the Veteran had experienced chronic PTSD for many years.  He noted that on March 3, 2009, he documented that the Veteran's PTSD and depressive symptoms had developed after he was repeatedly exposed to combat trauma.  At the time he also documented that the Veteran was experiencing PTSD related nightmares and daytime flashbacks.  Therefore, he recommended that consideration be given to making his 100 percent service connection retroactive to March 3, 2009, when his evaluation established the existence of combat induced PTSD symptoms.  In January 2016 and April 2016, he wrote again to reiterate his opinion that the Veteran was 100 percent disabled due to his PTSD symptoms effective March 3, 2009

The record contains no unadjudicated claim for service connection of PTSD prior to September 30, 2010.  Based on the forgoing and in giving the Veteran the benefit of the doubt, the Board finds that an effective date of September 30, 2010 (the date of receipt of the Veteran's claim for service connection for PTSD) but no earlier, is warranted for the assignment of a TDIU.  The evidence establishes that the Veteran's PTSD has precluded him from obtaining and maintaining all forms of substantially gainful employment since September 30, 2010.  The record contains no unadjudicated claim for service connection of PTSD prior to September 30, 2010.  


ORDER

An effective date of September 30, 2010, but no earlier, for the assignment of a 70 percent rating for a psychiatric disability, to include PTSD, anxiety disorder, and major depressive disorder, is granted.

An effective date of September 30, 2010, but no earlier, for the grant of a TDIU is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


